Citation Nr: 9921970	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-08 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Veteran represented by:  American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from 
October 1941 to October 1945, which included a period as a 
prisoner of war (POW) of the German government from February 
17, 1943 to April 26, 1945. 

The Board notes that, in July 1999, while this appeal was 
before the Board, the appellant appointed a representative.  
The appellant's representative has not had an opportunity to 
present argument on the appellant's behalf.  However, the 
Board's determination, discussed below, that the claim is 
reopened and that further development is required, is 
essentially favorable to the appellant, and affords the 
representative an opportunity to present argument on behalf 
of the appellant on remand.  In view of the decision below, 
it would not be of benefit to the appellant to delay issuance 
of this decision for submission of comment by the appellant's 
newly-appointed representative.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997 of cerebral 
hemorrhage; hypertension and previous embolic stroke were 
identified as underlying conditions leading to the immediate 
cause of death, and chronic obstructive pulmonary disease 
(COPD) was a significant condition contributing to his death, 
but not resulting in the underlying cause of death.

2.  There is medical evidence of a nexus between the cause of 
the veteran's death and his POW status. 


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well-grounded.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless.  The Board finds that the RO has 
undertaken all possible development to obtain the veteran's 
service medical records.  While the absence of the veteran's 
service medical records is clearly not helpful to the 
appellant's claim, the absence of those records does not 
preclude the granting of service connection.

A claimant is entitled to service connection for the cause of 
the veteran's death if a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
death.  38 U.S.C.A. § 1310(b) (West 1991); 38 C.F.R. § 3.312 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

A service connected disorder is one which was incurred in or 
aggravated by active service, or one of certain enumerated 
chronic diseases which was manifested to a compensable degree 
within a determined period of time of the veteran's 
separation from active duty, which is one year in the case of 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Furthermore, presumptive service connection also is available 
to a prisoner of war, detained for 30 days or more, if any 
one of certain chronic diseases is manifested to a 10 percent 
or more at any time during the veteran's lifetime.  See id.

A review of the evidence of record shows the appellant was 
married to the veteran on September 1955, for a period of 
more than forty years prior to his death.  In addition, the 
record contains the veteran's death certificate which reports 
he died on August [redacted], 1997 of cerebral hemorrhage.  
Hypertension and previous embolic stroke were identified as 
underlying conditions leading to the immediate cause of 
death, and COPD was a significant condition contributing to 
his death, but not resulting in the underlying cause of 
death.  At the time of the veteran's death, he was not 
service connected for hypertension, a previous embolic 
stroke, or COPD.

With respect to medical evidence of record, the evidence 
includes, but is not limited to, medical records from the St. 
Luke's Hospital dated from August 2, 1997 to the day of the 
veteran's death on August [redacted], 1997.  These records describe 
the treatment the veteran received up until his death, and 
show he was admitted to the hospital with decreased level of 
consciousness and intracranial bleed.  Furthermore, the 
evidence includes an April 1998 letter from L. P. Baldoni, 
M.D., indicating that he had treated the veteran since 1966.  
Dr. Baldoni stated that, after his Army experience, the 
veteran suffered from various health problems including 
arthritic symptoms, episodes of vertigo, and generalized 
arteriosclerosis, which culminated in ischemic heart disease, 
cerebral vascular insufficiency and renal vascular 
insufficiency.  More importantly, Dr. Baldoni opined that the 
veteran's travail as a prisoner of war accelerated his death.
After a review of the claims file, the Board finds that the 
evidence of record supports the conclusion that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well-grounded.  
Specifically, the Board concludes that the April 1998 
statement by Dr. Baldoni that he believed that the veteran's 
experiences accelerated his death establishes a plausible 
claim that there is a nexus between the veteran's cause of 
death and his period of service, as necessary to establish a 
well-grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991).  The 
claim is reopened.

However, that opinion does not establish that service 
connection for the cause of the veteran's death is warranted, 
since, in particular, the veteran was not in receipt of 
service connection for the several of the infirmities or 
primary disorders on which Dr. Baldoni based his opinion.  
Additional development is necessary prior to final 
adjudication on the merits.  The appellant's claim is 
remanded to the RO for such development.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded; the appeal is 
granted to this extent only.


REMAND

Once the claimant has established he or she has a well-
grounded claim, VA must assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In 
this regard, the Board notes that the veteran's treatment 
records from Dr. Baldoni for the period including from 1966 
to his death are not contained in the present record.  As 
such, it is necessary to ensure that either these treatment 
records are obtained, or that the record on appeal contains 
documentation indicating that such records are unavailable.  
See id.  Additionally, the Board also finds that an 
additional expert opinion is necessary in order to better 
determine the etiology of the cause of the veteran's death.  
The Board also notes that the appellant has the "right to 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to receive a different decision on a 
service-connection-related issue . . . based on evidence in 
the veteran's claims file or VA custody prior to the 
veteran's death."  Wingo v. West, 11 Vet. App. 307, 311 
(1998). 

Based on the foregoing, and in order to fully and fairly 
adjudicate the appellant's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran's 
treatment records from L. P. Baldoni, 
M.D., for the period including from 1966 
to his death in 1997.

2.  The appellant should be afforded the 
opportunity to identify and authorize 
release of, or submit, any other private 
or VA clinical records which may be 
relevant to the claim of service 
connection for the cause of the veteran's 
death.

3.  After completion of any other factual 
development deemed necessary, the 
veteran's claims folder should be forward 
to an appropriate VA specialist, who 
after a review of the claims folder, 
should render an opinion as to whether or 
not it is at least as likely as not that 
the cause of the veteran's death had its 
onset during his period of active 
service.  The VA medical expert must 
include the complete rationale for all 
opinions and conclusions expressed. 

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death, considering all applicable 
theories, including as outlined in Wingo, 
11 Vet. App. at 311.  If the 
determination remains unfavorable to the 
appellant, the RO should furnish the 
appellant with a supplemental statement 
of the case and must be given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  However, no action is required of the 
appellant until she is notified.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals


 

